EXHIBIT 99.1 FOR IMMEDIATE RELEASE CONTACTS: Cutera, Inc. Ron Santilli Chief Financial Officer 415-657-5500 Investor Relations John Mills Integrated Corporate Relations, Inc. 310-954-1105 john.mills@icrinc.com Cutera Reports Third Quarter 2011 Results Revenue Grew 26% to $15.2 Million BRISBANE, Calif., November 7, 2011 ─ Cutera, Inc. (NASDAQ: CUTR), a leading provider of laser and other light-based aesthetic systems for practitioners worldwide, today reported financial results for the third quarter ended September 30, 2011. Third quarter 2011 revenue was $15.2 million, or 26% higher, when compared to $12.1 million in the same period last year.Net loss for the third quarter of 2011 was $2.9 million or $0.21 per diluted share, compared to a net loss of $3.5 million or $0.25 per diluted share in the third quarter of 2010. Kevin Connors, president and CEO of Cutera, stated, “This is our second consecutive quarter of revenue growth in excess of 20%, compared to the same periods in 2010.In the third quarter of 2011, our US revenue grew 43%, compared to the same period in 2010. This success was driven primarily by our recent new product introductions; GenesisPlus for onychomycosis (toenail fungus) and the Excel V premium vascular laser, and effective execution by our US sales team.In addition, in the third quarter of 2011, our International revenue grew by 17%, compared to the same period in 2010.This growth was also favorably impacted by the new product introductions primarily from sales in Canada and many Pacific Rim countries.” “We are pleased with the customer acceptance and the revenue impact to-date of our GenesisPlus and Excel V products, which represented a significant amount of our third quarter of 2011 revenue.We are continuing to expand the presence of these products globally and are excited about the long-term potential they can have on our future global revenue.Additionally, we are in the process of launching our recently announced myQ Q-switched laser in Japan to address deep dermal pigmentation and melasma.We have been investing significant resources in our Research and Development activities and plan to continue doing so in order to bring additional new products to market.” Mr. Connors concluded, “We remain focused on key initiatives to increase future revenue levels and leverage our business model, which we expect will result in improved margins and cash flows in the fourth quarter of 2011, compared to 2010.We believe that our worldwide distribution network, strong balance sheet with over $90 million in cash and investments – with no debt – a broad portfolio of products, and various research and development projects underway, offer continuing, long-term opportunities for our company.” Conference Call: The conference call to discuss these results is scheduled to begin at 2:00 p.m. PT (5:00 p.m. ET) on November 7, 2011. Participating in the call will be Kevin Connors, President and Chief Executive Officer, and Ron Santilli, Executive Vice President and Chief Financial Officer. The call will be broadcast live over the Internet hosted at the Investor Relations section of Cutera's website at www.cutera.com, and will be archived online within one hour of its completion through 8:59 p.m. PT (11:59 p.m. ET) on November 21, 2011. In addition, you may call 877-407-3982to listen to the live broadcast. About Cutera, Inc. Brisbane, California-based Cutera is a leading provider of laser and other light-based aesthetic systems for practitioners worldwide. Since 1998, Cutera has been developing innovative, easy-to-use products that enable physicians and other qualified practitioners to offer safe and effective aesthetic treatments to their patients. For more information, call 1-888-4CUTERA or visit www.cutera.com. This press release contains forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995. Specifically, statements concerning Cutera's ability to leverage its business model, increase revenue, generate additional cash, increase profitability, realize benefits from changes in management, develop and commercialize existing and new products and applications, and statements regarding long-term prospects and opportunities are forward-looking statements within the meaning of the Safe Harbor. Forward-looking statements are based on management's current, preliminary expectations and are subject to risks and uncertainties, which may cause Cutera's actual results to differ materially from the statements contained herein.Potential risks and uncertainties that could affect Cutera's business and cause its financial results to differ materially from those contained in the forward-looking statements include the Company may not be successful in its efforts to improve sales productivity, revenue growth and profitability improvement through the leverage of its operating expenses; the Company’s ability to successfully develop and launch new products and applications and market them to both its installed base and new customers; the length of the sales cycle process; unforeseen events and circumstances relating to the Company’s operations; government regulatory actions; and those other factors described in the section entitled, “Risk Factors,” in its most recent Form 10-Q as filed with the Securities and Exchange Commission on November 7, 2011. Undue reliance should not be placed on forward-looking statements, which speak only as of the date they are made. Cutera undertakes no obligation to update publicly any forward-looking statements to reflect new information, events or circumstances after the date they were made, or to reflect the occurrence of unanticipated events. Cutera's third quarter ended September 30, 2011 financial performance, as discussed in this release, is preliminary and unaudited, and subject to adjustment. CUTERA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) (unaudited) September 30, June 30, September 30, Assets Current assets: Cash and cash equivalents $ $ $ Marketable investments Accounts receivable, net Inventories Deferred tax asset 17 20 Other current assets and prepaid expenses Total current assets Property and equipment, net Long-term investments Intangibles, net Deferred tax asset, net of current portion 97 Other long-term assets - - Total assets $ $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred rent Deferred revenue, net of current portion Income tax liability Total liabilities Stockholders’ equity: Common stock 14 14 14 Additional paid-in capital Retained earnings ) Accumulated other comprehensive loss ) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ CUTERA, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended September 30, June 30, September 30, Net revenue $ $ $ Cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Loss from operations ) ) ) Interest and other income, net 91 Loss before income taxes ) ) ) Provision (benefit) for income taxes ) - Net loss $ ) $ ) $ ) Net loss per share: Basic and Diluted $ ) $ ) $ ) Weighted-average number of shares used in per share calculations: Basic and Diluted CUTERA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended September 30, June 30, September 30, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Tax benefit from stock-based compensation 5 16 - Excess tax benefit related to stock-based compensation (5 ) ) - Depreciation and amortization Provision for excess and obsolete inventroies - ) Provision for doubtful accounts receivable 24 2 (7 ) Change in deferred tax asset net of valuation allowance ) ) ) Gain on sale of marketable investments, net (2
